    Case: 1:17-cr-00297 Document #: 101 Filed: 04/09/19 Page 1 of 3 PageID #:724



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA
                                                 No. 17 CR 297
         v.
                                                 Judge Sara L. Ellis
BEENA PATEL


                  GOVERNMENT=S REVISED EXHIBIT LIST

         The UNITED STATES OF AMERICA, through its attorney, JOHN R.

LAUSCH, Jr., United States Attorney for the Northern District of Illinois, hereby

submits the attached Government’s Revised Exhibit List. Exhibits that are stricken

are to indicate that the government no longer intends to introduce that exhibit at

trial.


April 9, 2019                                Respectfully submitted,

                                             JOHN R. LAUSCH, Jr.
                                             United States Attorney

                                      By:   /s/ Heather K. McShain
                                            Heather K. McShain
                                            Ankur Srivastava
                                            Assistant United States Attorneys
                                            219 South Dearborn Street
                                            Chicago, Illinois 60604
          Case: 1:17-cr-00297 Document #: 101 Filed: 04/09/19 Page 2 of 3 PageID #:725



                     Government’s Revised Exhibit List – April 9, 2019

Exhibit   Description
Number
1         Grand Jury Transcript of Beena Patel, October 15, 2015
1a        Excerpts of Grand Jury Transcript of Beena Patel, October 15, 2015
2         Grand Jury Transcript of Beena Patel, July 14, 2016
2a        Excerpts of Grand Jury Transcript of Beena Patel, July 14, 2016
3         Personnel File: Beena Patel
4         Personnel File: Sivasubramani Rajaram
5         Personnel File: Pinal Patel
6         Personnel File: Banu Rajaram
7         Personnel File: Wasiu Fashina
8         Extraction results: Beena Patel’s cell phone (phone ending 0828)
8a        Select text messages recovered from extraction of Beena Patel’s cell phone (phone
          ending 0828)
8b        September 20, 2015 voicemail message recovered from extraction of Beena Patel’s
          cell phone (phone ending 0828)
9         Transcript of September 15, 2015 voicemail message recovered from extraction of
          Beena Patel’s cell phone (phone ending 0828)
10        Grand Jury Transcript of Sivasubramani Rajaram
          October 1, 2015
11        Grand Jury subpoena for Sivasubramani Rajaram, date of service of September 20,
          2015
12        Grand Jury subpoena for Pinal Patel, date of service of September 29, 2015
13        Bank One Records of Nimesh Gheewala
14        JP Morgan Chase Records of Nimesh Gheewala
15        Extraction results: Sivasubramani Rajaram’s cell phone (phone ending 8315)
15a       Select text messages recovered from extraction of Sivasubramani Rajaram’s cell
          phone (phone ending 8315)
16        IL Secretary of State: Articles of Incorporation for Goat Masters
17        Goat Masters Promissory Note (dated 8/17/2014)
18        Goat Masters Promissory Note (dated 8/27/2014)
19a       AT&T Records: subscriber information: Beena Patel cell phone (phone ending 0828)
          (08/10/2014-09/30/2015)
19b       AT&T Records: toll records: Beena Patel cell phone (phone ending 0828) (08/10/2014-
          09/30/2015)
20a       AT&T Records: subscriber information for Sivasubramani Rajaram cell phone
          (phone ending 8315) (08/26/2015-10/06/2015)
20b       AT&T Records: toll records for Sivasubramani Rajaram cell phone (phone ending
          8315) (08/26/2015-10/06/2015)
21a       T-Mobile records: subscriber information: Sivasubramani Rajaram cell phone (phone
          ending 8315) (08/10/2014-08/26/2015)

                                               2
      Case: 1:17-cr-00297 Document #: 101 Filed: 04/09/19 Page 3 of 3 PageID #:726



21b   T-Mobile records: toll records: Sivasubramani Rajaram cell phone (phone ending
      8315) (08/10/2014-08/26/2015)
22    Illinois State Board of Elections Records of Friends of Dorothy Brown, donations
      attributed to Nimesh Gheewala
23    Friends of Dorothy Brown records
24    Photo of Dorothy Brown
25    Photo of Benton Cook
26    Photo of Wasiu Fashina
27    Photo of Nimesh Gheewala
28    Photo of Beena Patel
29    Photo of Pinal Patel
30    Photo of Sivasubramani Rajaram
31    Photo of Banutharakeswari Sivasubramani
32    AT&T Subscriber information for phone number 847-724-0759
33    Audio of Grand Jury Testimony of Beena Patel, October 15, 2015
33a   Excerpts of Audio of Grand Jury Testimony of Beena Patel, October 15, 2015 (to
      conform with Exhibit 1a)
34    Audio of Grand Jury Testimony of Beena Patel, July 14, 2016
34a   Excerpts of Audio of Grand Jury Testimony of Beena Patel, July 14, 2016 (to conform
      with Exhibit 2a)
35    Summary Exhibit Pursuant to FRE 1006 of Text and Toll Records, Exhibits 8, 19a,
      19b, 20a, 20b, 21a, 21b, 32




                                           3
